Citation Nr: 0632152	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an effective date earlier than August 14, 
2003, for the grant of service connection for diabetes 
mellitus, type II.  

3.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, among other things, denied service 
connection for a left knee disability.  The Board first 
considered the claim of entitlement to service connection for 
a left knee disability in July 2001 and remanded it for 
additional development of the medical record.  All requested 
development was performed and the appeal is now properly 
returned to the Board for further appellate consideration.

This matter also comes before the Board on appeal from an 
August 2004 rating decision that continued a 10-percent 
rating for a lumbar spine disability and granted service 
connection for diabetes mellitus and assigned an effective 
date of August 14, 2003, for that grant.

The Board notes that the veteran has made repeated references 
to having pain due to his service-connected residuals of a 
cervical spine fracture and fusion.  This issue is not before 
the Board for adjudication and is referred to the RO for 
clarification and appropriate action.  

The issue of entitlement to an effective date earlier than 
August 2003 for the grant of service connection for diabetes 
mellitus is addressed in the remand portion of this decision 
and remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had left knee complaints during service that 
resolved without residual disability.

3.  The veteran's current left knee disability is unrelated 
to military service; arthritis of the left knee did not 
manifest within one year of discharge from service.

4.  The veteran does not have incapacitating episodes of 
lumbar DDD of a total duration of at least 2 weeks; there are 
no disabling neurological manifestations associated with 
lumbar DDD; he has 90 degrees of flexion in his lumbar spine 
and a combined range of motion of 200 degrees; there is no 
ankylosis of the spine, residuals of a vertebral fracture, 
muscle spasm or guarding causing abnormal gait or abnormal 
spinal kyphosis.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, nor did left knee arthritis manifest to a 
compensable degree within one year after service discharge nor 
is it proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309, 3.310(a) 
(2005); and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

2.  A disability rating in excess of 10 percent for lumbar 
DDD is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5243 (effective as of September 23, 2002) and 
Diagnostic Code 5237 (effective as of September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2002 and May 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and the 
elements of a basic increased rating claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the initial rating action upon which this appeal 
is based and the Board specifically finds that the veteran 
was not prejudiced by the post-AOJ decision notice because he 
was given sufficient time to submit and/or identify any and 
all evidence necessary to substantiate his claim of 
entitlement to service connection for a left knee disability.  
VCAA notice with respect to the claim of entitlement to an 
increased rating for a low back disability was provided to 
the veteran prior to August 2004 rating decision appealed.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer in July 1996.  The veteran was also 
afforded the opportunity to give testimony before the Board, 
but he withdrew his request for such a hearing in June 2006 
correspondence.  Thus, it appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

Left Knee Disorder

The veteran contends that he injured his left knee numerous 
times during service and began taking Ibuprofen to treat what 
he thought was arthritic pain.  The veteran testified before 
an RO hearing officer that he was given anti-inflammatory 
medication during service and that he had his left knee 
drained in the late 1970's or early 1980's, which stopped the 
swelling in that knee.  He stated that he had been advised by 
physicians that he had arthritis and looseness of the knee.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  With chronic disease shown 
as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.; See, too, 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
September 1994, the evidence must show that arthritis of the 
left knee manifest to a degree of ten percent by September 
1946, in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  See 
38 C.F.R. § 3.310(a).  Service connection will also be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records reflect that the 
veteran had left knee pain in August 1977 after falling down 
a ladder; he felt that he had pulled a muscle or ligament in 
the back of the knee.  There was no pain on flexion, only on 
extension.  The assessment was a pulled muscle, for which he 
was given an Ace wrap and heat treatment.  In October 1978, 
the veteran had pain after falling and striking his left 
knee.  On examination, he had a full range of motion and no 
effusion, tenderness or instability.  The impression was that 
he had a knee contusion and he was given light duty for 
twenty-four hours.  The next day, the veteran had mild 
tenderness above the tibial tuberosity and was given an Ace 
wrap.  In October 1980, the veteran had left knee pain 
following a football injury.  There was edema and slight 
ecchymosis, as well as tenderness to touch, directly over the 
patella and numbness at the site of the edema.  On 
examination, he had a positive McMurray's sign with a loud 
popping sound on knee rotation.  X-rays were within normal 
limits.  

The veteran underwent a Medical Board evaluation in June 1988 
for reasons other than a left knee disability and, upon 
examination, he was able to walk on his heels and on his toes 
as well as perform tandem walking.  In October 1988, it was 
noted that one month earlier the veteran had had multiple 
joint pains, including pain in the knees.  On examination, 
his gait was normal and he was able to walk on his heels and 
on his toes as well as perform tandem walking.  The 
impressions included multiple arthralgias. 

In September 1991, the veteran had blunt trauma to the 
patella of the left knee.  Ice was applied and he was given 
Motrin.  In July 1994, the veteran had left knee pain after 
walking up and down stairs.  He was discharged from service 
in September 1994 without a diagnosis of a left knee 
musculoskeletal disability and/or arthritis.

On VA orthopedic examination in December 1994, the veteran 
complained of intermittent knee pain accompanied by episodic 
swelling occurring several times yearly for the previous ten 
years.  He reported that there was no known injury to either 
knee.  On examination, there was no swelling, deformity, 
subluxation, instability, nonunion or loose motion of either 
knee.  Flexion of the left knee was to 135 degrees and 
extension was full.  The diagnosis was an essentially normal 
objective examination of the knees.  On VA general medical 
examination in December 1994, the veteran's complaints 
included knee pain.  His carriage and posture were fair with 
an occasional limp.  There was no diagnosis of a left knee 
disability.

VA outpatient treatment records reveal that in February 1995 
it was noted that the veteran engaged in chronic use of 
Ibuprofen for arthritis.  He complained of left knee pain, 
but maintained a full range of motion of the left knee upon 
examination.  The assessments included knee osteoarthritis, 
improved on Ibuprofen.  There were, however, no x-ray 
findings to substantiate a diagnosis of arthritis of the left 
knee.  As such, the assessment appears to have been made 
based solely on the history as provided by the veteran.

At a July 1996 RO hearing, the veteran testified that he had 
repeated left knee pain during service but that, 
notwithstanding his undergoing various tests, a cause for the 
pain was not found.  He stated that he was given pain 
medication and his pain would resolve in three or four weeks.  
The veteran testified that a VA treating physician advised 
him that his knee pain could be related to his service-
connected cervical and lumbar spine disabilities.  

In a November 1998 statement, the veteran indicated that he 
felt that his knee disability was due to his service-
connected disability of the feet as well as the service-
connected disorders of the cervical and lumbar segments of 
his spine.  The veteran's service-connected disabilities 
include residuals of fracture and fusion of the cervical 
spine, degenerative disc disease of the lumbar spine, and 
bilateral plantar fasciitis with a left heel spur.  

The veteran underwent VA orthopedic examination in March 2004 
and his claims file, including service medical records, was 
reviewed by the examiner in conjunction with the examination.  
The veteran reported having injured his left knee on several 
occasions during service and having had continual left knee 
symptoms thereafter.  X-rays showed early degenerative 
arthritis of the left knee and the examiner diagnosed 
chondromalacia patella of the left knee with early 
degenerative arthritis of the left knee.  The examiner opined 
that because the veteran's history did not show that he 
sustained a significant ligamentous injury or a left knee 
fracture, it was not likely that his chondromalacia patella 
or his degenerative arthritis of the left knee were due to 
any service-connected issue.  

Given the evidence as outlined above, the Board finds that 
the veteran certainly experienced various injuries to his 
left knee during service, but that neither his current left 
chondromalacia nor his left knee degenerative arthritis are 
results of injuries sustained during service.  The veteran 
was not found to have a left knee disability upon discharge 
from service and the diagnostic impression of arthritis given 
in 1995 is based on the history provided by the veteran and 
not on clinical findings.  The Board notes that it is not 
bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
disability and military service.  This type of medical nexus 
evidence is necessary to substantiate lay allegations because 
laypersons do not have the professional medical training 
and/or expertise to render competent medical diagnoses or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992); see, too, Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

The Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); and Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations; there must be plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).   

In this case, is there no diversity of medical opinions.  The 
only competent medical evidence on file as to any nexus of 
the claimed left knee disabilities with military service or 
service-connected disabilities is the 2004 VA examiner's 
opinion which does not find any association of between 
current disabilities and the veteran's service and/or 
service-connected disabilities.  Furthermore, there is no 
radiological evidence of left knee arthritis within the first 
post-service year.  Accordingly, service connection for a 
left knee disorder is denied on a direct basis, a presumptive 
basis, and on a secondary basis as there is no medical 
evidence to support the veteran's various contentions. 

Lumbar Spine

The veteran contends that his low back disability is more 
severe than rated.  He asserts that he has excruciating low 
back pain and that his spinal cord is compressed causing loss 
of sensation in the lower extremities.  The veteran requests 
that magnetic resonance imaging (MRI) of his low back be 
consulted in determining the appropriate rating for his low 
back disability.

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities which is based, as far as 
practical, on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Examination reports 
must be interpreted in light of the whole recorded history 
for the reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of current disability.  See 38 C.F.R. § 4.2.  The 
higher of two evaluations under the same diagnostic code is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  


At the time service connection was granted for the veteran's 
low back disability, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
called for the assignment of a 60 percent disability 
evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief; a 40 percent evaluation 
was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a 20 percent evaluation was for 
assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

The veteran requested that the rating for his low back 
disability be increased in February 2004.  Just prior to the 
submission of that claim, the schedular criteria for rating 
intervertebral disc syndrome were amended.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  






The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The revised spinal rating criteria use more objective 
criteria and other pertinent considerations with or without 
symptoms such as pain (radiating or not), stiffness, or 
aching and thus encompass and take into account these 
symptoms and remove any requirement that there be any of 
these symptoms to assign any evaluation.  See 68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See Nix 
v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 
8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996).  

On VA cardiovascular examination in May 2003, the veteran 
complained of excruciating low back pain which was his main 
symptom.  A private November 2003 lumbar MRI report shows 
transitional lumbosacral vertebrae with partial sacralization 
of L5, bilaterally; a small hemangiomata at the L5 vertebral 
body and S1 vertebral body; disc bulging without spinal 
stenosis and mild bilateral neuroforaminal encroachment with 
degenerative facet joint disease at L3-4; disc protrusion at 
L4-5 with moderate loss of disc height and moderately severe 
acquired spinal stenosis and mild bilateral neuroforaminal 
encroachment; and, mild to moderate bilateral degenerative 
facet joint disease at L5-S1.  

In the veteran's February 2004 claim for an increased rating 
for his service-connected low back disability, he reported 
having received pain medication from VA physicians for years 
and that an MRI had revealed significant compression of the 
lower discs and compression of the spinal cord by a disc at 
L4.  In June 2004, he reported having recently received 
injections of cortisone in his low back which had provided a 
small amount of relief.  

On VA orthopedic examination in July 2004, the veteran 
complained of lumbar pain which radiated down both legs to 
the heels; his low back pain was his major problem.  The pain 
was noted to be sharp, occurring daily, improving with rest.  
The veteran could walk without difficulty but could not climb 
stairs, which was the most precipitating factor for his back 
pain.  He denied having any bowel or bladder incontinence.  
He took medication which relieved his pain.  He had received 
lumbar epidural injections which relieved about 90 percent of 
the pain for up to one month.  He had not had low back 
surgery.  He was having great difficulty with his weight and 
he blamed part of this on the inability to move due to back 
pain.  He did not feel uncoordinated or weak or easily tired 
because of back pain.  On examination, the veteran had normal 
lordotic curvature of the spine; there was no obvious 
scoliosis and he walked with a balanced and symmetrical gait.  
Range of motion of the thoracolumbar spine was 90 degrees of 
flexion with pain past 80 degrees and extension was to 20 
degrees with severe pain at that point.  Left and right 
lateral bending was to 25 degrees and left and right lateral 
rotation was to 20 degrees with severe pain at the end points 
of motion.  There was no limitation of motion due to fatigue, 
weakness or lack of endurance or lack of coordination; 
however, the veteran reported that when he had flare-ups he 
was unable to move at all and that his range of motion was 
basically decreased to nothing.  There was no evidence of 
spasm, weakness or tenderness in the lumbar spine.  
Neurologically, sensation from L2 to S1 dermatomes was 
normal.  On motor examination, he had 5/5 strength in the 
quadriceps, hamstrings, tibialis anterior, gastrocnemius, and 
extensor hallucis longus muscles, bilaterally.  Patellar 
reflexes were 2+ bilaterally and ankle jerks were 1+ 
bilaterally.  There was no clonus.  Lasegue's sign was 
negative, bilaterally, although he reflexively tightened his 
hamstring muscles when the test was attempted.  There were no 
obvious non-organic physical signs.  The examiner reviewed 
the November 2003 lumbar MRI report, noted that current X-
rays showed good alignment but minimal degenerative changes 
of the facets and minimum osteophyte formation, and diagnosed 
lumbar spinal stenosis with radiculopathy secondary to disc 
bulging at L4-5.  

In June 2005, a private physician reported that the veteran 
could return to work on a restricted basis.  It was noted 
that due to the veteran's lumbar condition, he could return 
to work but should drive for less than one hour at a time and 
sit in an elevated chair.  The report did not suggest that 
the veteran had periods of incapacitating symptoms lasting 
more than two weeks at one time or that his thoracolumbar 
motion was severely restricted.

Given the evidence as outlined above, the Board finds that 
criteria for a rating higher than 10 percent have not been 
met.  The Board does not doubt that the veteran's low back 
disability causes functional impairment, but the level of 
that impairment is encompassed in the 10-percent rating 
currently assigned.  While a physician has indicated that the 
disability impairs the veteran's driving ability, there is no 
competent medical evidence of any incapacitating episodes.  
Similarly, there is no clinical evidence of neurological 
impairment, despite the veteran's complaints of radicular 
pain.  

The veteran maintains the ability to flex his thoracolumbar 
spine to 90 degrees and his combined range of motion of 200 
degrees.  This, together with the absence of muscle spasm, 
abnormal gait or spinal contour, scoliosis or reversed 
lordosis, means that an evaluation in excess of the current 
disability rating is not warranted.  Accordingly, a rating 
higher than 10 percent is denied on a schedular basis.

The veteran also is not shown to warrant consideration of an 
extra-schedular rating for the service-connected lumbar DDD 
under the provisions of 38 C.F.R. § 3.321(b)(1).  There is no 
indication he has experienced "marked" interference with 
his employment (meaning over and beyond that contemplated by 
his currently assigned schedular ratings) or required 
frequent hospitalization as to render impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration as those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board is not required to 
remand this case for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Therefore, the veteran's request for a 
rating higher than 10 percent for his lumbar DDD is denied.


ORDER

Service connection for a left knee disorder is denied.  

A rating higher than 10 percent for degenerative disc disease 
of the lumbar spine is denied.  


REMAND

The record reflects that the veteran requested entitlement to 
service connection for diabetes mellitus in August 2003.  He 
was provided VCAA notice with respect to the elements of a 
service-connection claim, but was not provided with notice of 
the five elements of a service-connection claim, including 
evidence needed to assign an appropriate effective date, as 
is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the veteran was only provided notice of the 
evidence necessary to substantiate the underlying claim of 
entitlement to service connection.  As such, this matter must 
be remanded to ensure that proper notice is provided with 
respect to the claim of entitlement to an earlier effective 
date.

Therefore, this appeal is REMANDED for the following action:

1.  Provide notice to the veteran of his 
rights and responsibilities under the 
VCAA with respect to his claim of 
entitlement to an earlier effective date.  
Perform all necessary development.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


